DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Closest prior art Joshi et al (US 2011/0200109) discloses determining a block of the video data is encoded in a geometric partition mode (¶¶97, 99 video decoder uses same encoding technique and determines geometric partition mode); 
determining an angle for the block of the video data for the geometric partition mode (¶77 video encoder 20 determines a geometric angle theta for the current block); 
determining a separation line displacement relative to a center of the block for the geometric partition mode (¶77 video encoder 20 determines a geometric motion partition line for the current block); 
partitioning the block into a first partition and a second partition based on the angle and the separation line displacement (Fig.4 and ¶77 partitioning the block into two partitions); 
determining first predictive samples for the block of the video data using a motion vector for the first partition (¶90 generating first predictions for the pixels inside the transition region using motion vector for first partition); 
determining second predictive samples for the block of the video data using a motion vector for the second partition (¶90 generating second predictions for the pixels inside the transition region using motion vector for first partition); 

However, Joshi dose not disclose determining a power-of-2 number based on the angle for the block of the video data;
determining weighting values based on the power-of-2 number;
performing a blending operation on the first predictive samples and the second predictive samples based on the weighting values to determine a prediction block for the block of the video data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOON . KWON
Examiner
Art Unit 2486


/JOON KWON/Examiner, Art Unit 2486